15-44177-pjs   Doc 64   Filed 09/10/19   Entered 09/10/19 10:59:07   Page 1 of 7
15-44177-pjs   Doc 64   Filed 09/10/19   Entered 09/10/19 10:59:07   Page 2 of 7
15-44177-pjs   Doc 64   Filed 09/10/19   Entered 09/10/19 10:59:07   Page 3 of 7
15-44177-pjs   Doc 64   Filed 09/10/19   Entered 09/10/19 10:59:07   Page 4 of 7
15-44177-pjs   Doc 64   Filed 09/10/19   Entered 09/10/19 10:59:07   Page 5 of 7
15-44177-pjs   Doc 64   Filed 09/10/19   Entered 09/10/19 10:59:07   Page 6 of 7
15-44177-pjs   Doc 64   Filed 09/10/19   Entered 09/10/19 10:59:07   Page 7 of 7
